Mr. Chief Justice Del Toro
delivered the opinion of the Court.
The question involved in this appeal is the construction to be given to subdivision 5 of the schedule of fees of registrars of property, as amended by Act No. 33 of 1917 (Session Laws, Vol. II, p. 312). Both the appellant and the respondent invoke in their favor the decision of this court in Bravo v. Registrar, 39 P.R.R. 479.
Although we must recognize the weight of the arguments .advanced by the appellant, we think that its case is controlled by the holding in the Bravo Case supra; not however in the sense the appellant claims but in that urged by the registrar.
The quotation from Morell, which is cited with approval in said Bravo case, and the last paragraph of that decision are conclusive. Pees are charged for interests sold and not for the sale of the estate as a unit, whether the undivided *852interests (condominios) are separately conveyed to various persons on different dates or tlie alienation is made in a single act and results in a single record.
The decision appealed from will he affirmed.